DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 1/31/2022 has been considered and entered into the record.  Claim 5 has been amended to overcome its previous objection.  Claims 1–20 remain pending, while claims 8–10, 15, and 16 are withdrawn from consideration.  Claims 1–7, 11–14, and 17–20 are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–6, 11– 14, and 17–18 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (WO 2014/196607) in view of Tamogami (US 2012/0283370 A1) and Burckhardt (US 2015/035770 A1).  The US version (US 2016/0122539 A1) of the WO document will be relied upon in this action.
Okamoto teaches a moisture-curable pre-polymer composition comprising an aliphatic polyisocyanurate, an aromatic polyol, and fumed silica filler particles that impregnates a fibrous carrier to form a carbon fiber fabric-reinforced prepreg composite for repair use.  Okamoto ¶¶ 12, 26, 34, 44, 52, 57, 61, 67, 137, 191–195, 231.  The pre-polymer fiber-reinforced composite may be used with a one pack type kit, wherein the pre-polymer completely cures once it is removed from the pack and exposed the moisture in the atmosphere.  Id. ¶ 70. The moisture-curable pre-polymer composition comprises not more than 85 percent aliphatic polyisocyanate and 25–65 weight percent polyol.  Id. ¶¶ 46, 49, 65.
Okamoto fails to teach the use of an aromatic polyester polyol.  
Tamogami teaches a moisture-curable hot melt adhesive comprising a urethane pre-polymer obtained by the reaction of polyol with an isocyanate compound.  Tamogami abstract, ¶¶ 11–13.  The polyol is preferably an aromatic polyester polyol, and it may be the only polyol.  Id. ¶¶ 43, 44, 47–48.  Because of the presence of the aromatic ring in the polyester polyol, the moisture-curable hot melt adhesive has increased initial adhesive strength, the open time becomes longer and it can be applied more easily by the workers for complex attachments.  Id. ¶ 32.
It would have been obvious to have used an aromatic polyester polyol in making the pre-polymer composition of Okamoto because an aromatic polyester polyol provides an adhesive increased initial adhesive strength, the open time becomes longer and it can be applied more easily by the workers for complex attachments.  Id.
Okamoto also fails to teach the aliphatic isocyanate is polyfunctional.  
Burckhardt teaches a moisture-curing pre-polymer membrane formed by reacting polyfunctional aliphatic isocyanate with a polyol to form polyurethane.  Burckhardt abstract, ¶¶ 23, 34, 36, 37, 38, 41, 42, 57.  The isocyanate-functional polyurethane polymer preferably has a functionality of 1.7–3.  Id. ¶ 36.  The pre-polymer may further include reinforcing, non-woven polyester or glass fiber mesh (i.e., fabric) and fumed silica filler, and be contained within a moisture-tight container prior its application.  Id. ¶¶ 21, 194, 206–207, Examples.  The pre-polymer composition includes polyfunctional aliphatic isocyanate and polyols at claimed levels.  See id. Examples.
It would have been obvious to the ordinarily skilled artisan to have used a polyfunctional aliphatic isocyanate, as taught in Burckhardt, in the pre-polymer of Okamoto in order to form a stable, quick curing polyurethane polymer.  See Burckhardt abstract, ¶ 34.  With regard to claim 14, it would have been obvious to have stored the Okamoto composition in the moisture-tight container of Burckhardt to prevent premature curing due to environmental exposure.  
The composites of Okamoto and Burckhardt primarily consist of two components –– moisture-curable pre-polymer and reinforcing fibers or fabric.  Thus, it also would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the Okamoto with pre-polymer and reinforcing fabric to form a prepreg composite each at 40–60 weight percent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims, 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto, Tamogami, and Burckhardt as applied claims 1 and 17, and further in view of Lazzara (US 2013/0160926 A1) “’926”.  Okamoto fails to teach the use of carbon fibers extending in a 0 degree direction and fiberglass fibers in a 90 degree direction, wherein the carbon fibers constitute at least about 70 wt% of the carrier and the fiberglass fibers constitute at most about 30 wt% of the carrier or the use of the Okamoto moisture-curable composition as part of a composite reinforcement system disposed on a pipeline.  
’926 teaches a kit comprising a precursor urethane polymer used to impregnate glass, carbon, and glass/carbon fiber fabrics.  ’926 abstract, ¶¶ 7, 38.  Examples of the glass and carbon fiber fabric combinations include weaving carbon fibers in one direction with glass fibers oriented in a different direction.  Id. ¶¶ 7, 42, see Fig. 2.  The kit may be used to repair fluid-system components by wrapping the polymer-impregnated fabric by wrapping the fabric around the components which include pipework and pipelines.  Id. abstract. 
It would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to have replaced the carbon fiber fabric of Okamoto with the carbon and fiber glass fabric of ’926 because the secondary reference teaches the functional equivalency of the two fabrics.  See ’926 abstract.  Simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
  With regard to the weight percentages of carbon and glass fibers in the ’926 fabric, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ranges for each component as claimed.  An ordinarily skilled artisan would have found it obvious to explore the ranges for each component in the course of routine engineering optimization/experimentation to successfully achieve a reinforcing fabric.  Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in the claims are considered to be within the level of ordinary skill in the art.  It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range(s); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Additionally, it would have been obvious to have used the moisture-curable pre-polymer composition reinforced with fabric as a wrap for pipework and pipelines as ’926 demonstrates a practical application for materials such as those taught in Okamoto.  


Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. 
Applicant argues that Okamoto fails to teach a carrier formed from a plurality of fibers wherein the carrier is a fabric or includes unidirectional fiber layers therein.  Okamoto teaches a curable resin composition used to form a fiber-reinforced composite, wherein the composite is reinforced using carbon fiber fabrics.  See Okamoto abstract, ¶¶ 231–232.
Applicant next argues that Okamoto fails to teach or suggest an aromatic-group-containing polyol as the only polyol and that polyol is based on polyester, polyamide, polyurethane, polyurea, or any combination thereof.  As set forth above, the Examiner relies upon Tamogami to teach aromatic-group-containing polyol as the only polyol, which is based on polyester.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant then contends that while Tamogami teaches an aromatic polyester polyol, the reference fails to teach that it is the only polyol.  This argument is unpersuasive as Tamogami teaches a single polyol may be used.  Tamogami ¶ 43.
Applicant’s argument that Burckhardt fails to remedy the previously mentioned deficiencies is not persuasive because the Examiner has relied upon the combined teachings of Okamoto and Tamogami to teach a fabric-reinforced composite relying upon a singular aromatic polyester polyol.
Applicant next argues that not all limitations of claim 1 have been addressed, such as an “aromatic-group-containing polyol as the only polyol,” and “a moisture-curable prepolymer impregnating the carrier in a partially cured state.”  Tamogami, which the Examiner relies upon to teach an aromatic polyester polyol, also specifies that it may be used as the only polyol.  See Tamogami ¶ 43.  Okamoto teaches that the carrier fabric is impregnated with a moisture-curable prepolymer in a partially-cured state.  Id. ¶ 70.  Applicant then argues that rejection fails to address the requirement polyfunctional aliphatic isocyanate is an isocyanurate-based polyfunctional isocyanate.  Okamoto teaches that the polyfunctional aliphatic isocyanate may be an isocyanurate-based polyfunctional isocyanate.  Okamoto ¶ 57.
Applicant next argues that no motivation exists to combine the teachings of Okamoto, Tamogami, and Burckhardt to arrive at the claimed invention because the references teach away or at least discourage using “an aromatic-group-containing polyol as the only polyol.”  As discussed previously, Tamogami, which the Examiner relies upon to teach an aromatic polyester polyol, also specifies that it may be used as the only polyol.  See Tamogami ¶ 43.  
Applicant finally contends that based upon the reasons for allowance of the parent application 15/001,977, at least claim 2 of the instant application should be indicated as allowable.  Applicant is directed to consider the complete reasons for allowance in the parent application to discern why claim 2 of the instant application is not indicated as allowable.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786